DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 7-10, 12-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang Jun et al., (CN107909369A) hereinafter referred to as Zhang.
Regarding Claims 1 and 16, Zhang discloses A transaction processing method for a multi-chain system, [paragraphs 0045-0046] 
wherein the multi- chain system comprises a mainchain [paragraph 0046, interconnection chain] 
and at least one slave-chain, [paragraph 0046, parallel chains] 
a multi-chain network of the multi-chain system comprises a plurality of nodes, [paragraph 0046, data transceiver nodes, data supervision nodes, and data verification nodes] 
each node is deployed with one or more of the mainchain and the slave-chains, [paragraph 0046] 
and the method is executed by a slave- chain node deployed with the slave-chain, and the method comprises: generating slave-chain blocks based on a slave-chain consensus mechanism, and storing the slave-chain blocks on the slave-chain; [paragraphs 0048 and 0170] 
and in response to determining that a confirmation condition of the mainchain is met, [paragraphs 0132-0133] 
transmitting a slave-chain block to be confirmed on the slave-chain to nodes of the mainchain to request consensus nodes of the mainchain to confirm the slave-chain block to be confirmed, [paragraphs 0073-0076] 
and storing confirmation information of the slave-chain block to be confirmed on the mainchain. [paragraphs 0136-0139 and Claim 8]
Regarding Claim 2, Zhang discloses wherein the slave-chain blocks to be confirmed include a part of the slave-chain blocks on the slave-chain. [paragraphs 0073-0076]
Regarding Claims 3 and 17, Zhang discloses wherein transmitting the slave-chain block to be confirmed on the slave-chain to the nodes of the mainchain comprises: transmitting the latest block on the slave-chain meeting the confirmation condition of the mainchain, as the slave-chain block to be confirmed, to the mainchain node. [paragraphs 0073-0076]
Regarding Claims 7 and 20, Zhang discloses further comprising: obtaining the mainchain, and obtaining the confirmation information of the slave-chain block from the mainchain; and responding to a transaction request of the slave-chain according to the confirmation information. [paragraphs 0073-0076]
Regarding Claim 8, Zhang discloses wherein obtaining the mainchain and obtaining the confirmation information of the slave-chain block from the mainchain comprises: obtaining a block header of the mainchain, and obtaining the confirmation information of the slave-chain block from the block header of the mainchain. [paragraph 0122]
Regarding Claim 9, Zhang discloses wherein responding to the transaction request of the slave-chain according to the confirmation information comprises: in response to a query request for the transaction request stored on the chain from a slave-chain account, displaying the confirmation information of the slave-chain block to which the transaction request belongs; or setting a write data object of an unconfirmed slave-chain block to be in a frozen state according to the confirmation information, wherein the write data object in the frozen state is prohibited from responding to a newly initiated transaction request. [paragraphs 0073-0076 – the displaying is the broadcasting]
Regarding Claims 10 and 15, Zhang discloses wherein the confirmation information comprises a block identifier of the slave-chain block to be confirmed and a chain identifier of the slave-chain; the block identifier and the chain identifier are used as two leaf nodes for determining a Merkle Tree, and the block identifiers of the slave-chain blocks to be confirmed and the chain identifiers of other slave-chains are used as other leaf nodes for determining the Merkle Tree; and the Merkle Tree is stored in a block header of the mainchain. [paragraphs 0255—0256]
Regarding Claim 12, Zhang discloses A transaction processing method for a multi-chain system, [paragraphs 0045-0046] 
wherein the multi- chain system comprises a mainchain [paragraph 0046, interconnection chain] 
and at least one slave-chain, [paragraph 0046, parallel chains] 
a multi-chain network of the multi-chain system comprises a plurality of nodes, [paragraph 0046, data transceiver nodes, data supervision nodes, and data verification nodes] 
each node is deployed with one or more of the mainchain and the slave-chains, [paragraph 0046] 
and the method is executed by a mainchain node deployed with the mainchain, and the method comprises: generating a mainchain block based on a mainchain consensus mechanism; [paragraph 0170]
in response to obtaining a slave-chain block to be confirmed transmitted from a slave-chain node during generating the mainchain block, performing a confirmation operation on the slave-chain block to be confirmed; generating confirmation information based on a confirmed slave-chain block; and adding the confirmation information to the mainchain block, and storing the mainchain block on the mainchain. [paragraphs 0132-0133] [paragraphs 0073-0076] [paragraphs 0136-0139 and Claim 8]
Regarding Claim 13, Zhang discloses wherein in response to obtaining the slave- chain block to be confirmed transmitted from the slave-chain node, performing the confirmation operation on the slave-chain block to be confirmed comprises: in response to obtaining the slave-chain blocks to be confirmed transmitted from the slave-chain nodes, performing the confirmation operation on the earliest slave-chain block to be confirmed from the slave-chain blocks to be confirmed transmitted by nodes of one of the slave-chains in a generation period of the current mainchain block. [paragraphs 0073-0076]
Regarding Claim 14, Zhang discloses wherein performing the confirmation operation on the slave-chain block to be confirmed comprises at least one of: executing a transaction request based on a deployment system of the slave-chain according to the transaction request stored in a block body of the slave-chain block to be confirmed, to obtain corresponding transaction data, and matching and confirming the acquired transaction data according to a Merkel Tree stored in a block header of the slave- chain block to be confirmed; matching and confirming the transaction data stored in the block body of the slave- chain block to be confirmed according to the Merkel Tree stored in the block header of the slave-chain block to be confirmed; and performing signature verification based on an account signature in the slave-chain block to be confirmed. [paragraphs 0122, 0161, 0165]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 4-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, as applied to Claims 1 and 16, respectively, above, in view of Wang et al., (CN107005574A) hereinafter referred to as Wang.
Regarding Claims 4 and 18, Zhang discloses wherein determining that the confirmation condition of the mainchain is met comprises: [paragraphs 0132-0133]
Zhang does not explicitly teach determining an interval between a currently generated block on the slave-chain and the last slave-chain block confirmed by the mainchain, and determining that the confirmation condition of the mainchain is met in response to the interval meeting a preset interval threshold.
Wang teaches determining an interval between a currently generated block on the slave-chain and the last slave-chain block confirmed by the mainchain, and determining that the confirmation condition of the mainchain is met in response to the interval meeting a preset interval threshold. [Claim 6, In block and current block chain that block generating means the last time generation is determined by the first node equipment Newest block between the block counts that differ; Determine that the block counts are not less than predetermined threshold value m, wherein, m is the positive integer more than or equal to 1, and less than n, and n is described The number of all node devices in block chain network] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Wang with the disclosure of Zhang. The motivation or suggestion would have been for to improve the security of blockchain. (Abstract and throughout)
Regarding Claims 5 and 19, Zhang discloses wherein each mainchain block is configured to store the confirmation information of one slave-chain block of the slave-chain. [paragraphs 0136-0139 and Claim 8]
Zhang does not explicitly teach further comprising: updating the preset interval threshold according to an interval between adjacent mainchain blocks configured to store the confirmation information on the mainchain.
Wang teaches further comprising: updating the preset interval threshold according to an interval between adjacent mainchain blocks configured to store the confirmation information on the mainchain, [Claim 6, In block and current block chain that block generating means the last time generation is determined by the first node equipment Newest block between the block counts that differ; Determine that the block counts are not less than predetermined threshold value m, wherein, m is the positive integer more than or equal to 1, and less than n, and n is described The number of all node devices in block chain network – the calculation indicates that the predetermined threshold would be adjusted according to the values such as the “number of all node devices in block chain network.”] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Wang with the disclosure of Zhang. The motivation or suggestion would have been for to improve the security of blockchain. (Abstract and throughout)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, as applied to Claim 1, above, in view of Wei (CN111339114A) hereinafter referred to as Wei.
Regarding Claim 11, Zhang does not explicitly teach further comprising: in response to determining that the slave-chain block on the slave-chain has a rollback requirement, prohibiting a rollback operation of the slave-chain block to be rolled back located before the last slave-chain block confirmed by the mainchain.
Wei teaches further comprising: in response to determining that the slave-chain block on the slave-chain has a rollback requirement, prohibiting a rollback operation of the slave-chain block to be rolled back located before the last slave-chain block confirmed by the mainchain. [Abstract, if determining the access request of data object target blockchain belongs, is prohibited from rolling back in the target block chain initiation in access operation, if obtaining the access result, continuing to execute the transaction request source according to the access result. The embodiment of the invention realizes the sharing of data between different blockchain, and by the data capable of being accessed, is defined as data block is prohibited from rolling back in] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Wei with the disclosure of Zhang. The motivation or suggestion would have been because “it improves the efficiency and stability of the access result so as to improve the validity and stability of the source transaction request execution result.” (Abstract)

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 6, none of the references explicitly teach nor suggest in detail, wherein an interval period of transmitting the slave-chain block to be confirmed by the slave-chain is equal to or greater than a block generating period of the mainchain in view of other limitations of the intervening claims.
Thus the prior arts of record taking singly or in combination do not teach or suggest the above-stated limitations taking wholly in combination with all the elements of each independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497